Citation Nr: 0931890	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  97-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Prior to July 2, 2004, entitlement to an initial rating 
in excess of 10 percent for chondromalacia of the right knee. 

2.  From July 2, 2004, entitlement to an initial rating in 
excess of 20 percent for chondromalacia of the right knee. 

3.  Prior to July 2, 2004, entitlement to a rating in excess 
of 10 percent for chondromalacia of the left knee. 

4.  From July 2, 2004, entitlement to a rating in excess of 
20 percent for chondromalacia of the left knee. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1971 to September 
1975, from December 1975 to January 1978, and from April 1978 
to January 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for chondromalacia of the right knee and 
assigned a noncompensable evaluation, effective March 20, 
1998; and continued chondromalacia of the left knee as 10 
percent disabling.  Subsequently, in an October 1998 rating 
decision, the RO increased the disability rating for 
chondromalacia of the right knee to 10 percent, effective 
March 20, 1998.   Then in April 1999 and September 2003, the 
Board remanded for further development.  In a March 2005 
rating decision, the RO increased the disability ratings for 
both chondromalacia of the right knee and left knee to 20 
percent, effective July 2, 2004.  In August 2006, the Board 
remanded for further development.   

In a January 2004 statement, the Veteran indicated that he 
was requesting increased ratings for his cervical and lumbar 
spine disabilities.  As neither of these matters has been 
developed for appellate review, the Board refers these claims 
to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  Prior to July 2, 2004, the Veteran's chondromalacia of 
the right knee has not been manifested by moderate recurrent 
subluxation, lateral instability, or limitation of motion. 

2.  From July 2, 2004, the Veteran's chondromalacia of the 
right knee has not been manifested by severe recurrent 
subluxation, lateral instability, or compensable limitation 
of motion. 

3.  Prior to July 2, 2004, the Veteran's chondromalacia of 
the left knee has not been manifested by moderate recurrent 
subluxation, lateral instability, or limitation of motion. 

4.  From July 2, 2004, the Veteran's chondromalacia of the 
left knee has not been manifested by severe recurrent 
subluxation, lateral instability, or compensable limitation 
of motion. 


CONCLUSIONS OF LAW

1.  Prior to July 2, 2004, the criteria for an initial rating 
in excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5055, 5256-5263 
(2008).  

2.  From July 2, 2004, the criteria for an initial rating in 
excess of 20 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5010, 5055, 5256-5263 (2008).  

3.  Prior to July 2, 2004, the criteria for a rating in 
excess of 10 percent for chondromalacia of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5010, 5055, 5256-5263 (2008).  

4.  From July 2, 2004, the criteria for a rating in excess of 
20 percent for chondromalacia of the left knee have not been 
met.   38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003, 5010, 5055, 5256-5263 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The veteran's increased rating claim for bilateral knee 
disability arise from his disagreement with the initial 
evaluations following the grants of service connection. 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regardless, in correspondence dated in June 2004, September 
2006, and March 2008, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In September 2006 and March 2008, the 
RO also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Since they are appeals of an initial rating, fully 
satisfactory notice was delivered after they were 
adjudicated.  However, the RO subsequently readjudicated the 
claims based on all the evidence in a February 2009 
supplemental statement of the case.  The Veteran was able to 
participate effectively in the processing of these claims.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.

The veteran's pertinent medical records have been obtained.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.   The Veteran has been 
afforded VA examinations to determine the level of service-
connected disability.  Thus, the duties to notify and assist 
have been met.
Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the Veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding pyramiding do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including flare ups.  38 C.F.R. § 4.14. 
However, those provisions should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The VA Office of General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on X-ray findings and limitation of motion, limitation 
of motion under DCs 5260 or 5261 need not be compensable but 
must at least meet the criteria for a non-compensable rating.  
A separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a Veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  However, a separate 
rating must be based on additional compensable disability. 
VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's bilateral knee disability has been rated under 
DC 5299-5257.  DC 5299 indicates that the Veteran's knee 
disability has been rated by analogy.  Disabilities may be 
rated by analogy to a closely related disease where the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27.  DC 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, a 20 percent rating for knee impairment with 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for knee impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

In considering the applicability of other diagnostic codes, 
the Board notes that DC 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), DC 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and DC 5263 (genu recurvatum) are not 
applicable here, as the medical evidence discussed below does 
not show that the Veteran has any of these disabilities.  38 
C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263.  

Prior to July 2, 2004 for the Right Knee

Since the initial grant of service connection and prior to 
July 2, 2004, the Veteran's right knee has been assigned a 10 
percent rating .  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" 
in this case.

A February VA 1998 x-ray report showed a normal right knee 
with no bone, joint, or soft tissue abnormalities. 

On VA examination in May 1998, the Veteran complained of 
daily right knee pain which was aggravated by walking and 
moving around, and improved with conditioning exercises.  His 
symptoms included occasional stiffness, swelling, feeling 
hot, and infrequent giving way.  He denied locking.  The 
Veteran indicated that he had flare-ups every two months, 
lasting one day, and without particular precipitating or 
alleviating factors.  He had worn a brace in the past without 
help.  He denied surgeries, dislocation, recurrent 
subluxation, arthritis, or constitutional symptoms.  On 
examination, the examiner observed that the Veteran walked 
with a limp to the left.  There was no deformity to the 
knees, discoloration, edema, effusion, or atrophy.  Mild 
crepitus; medial and lateral laxity, left greater than the 
right; and negative anterior Drawer sign to the right were 
also noted.  Range of motion was 0 to 140 degrees with no 
limitation resulting from pain or fatigue.  There was also no 
evidence of painful motion, edema, or ankylosis. 

Treatment records dated in November 1998 noted that the 
Veteran complained that his right knee gave way after a fall.  
He reported pain, tenderness, and an inability to put weight 
on his right knee.  Upon examination, it was noted that there 
was normal knee joint movement and no abnormal mobility or 
pedal edema.  Drawer sign was negative.  While he had minimal 
tenderness on palpation, there was no instability.  
Assessments of possible meniscus tear, fibula fracture, and 
chondromalacia were noted.  An x-ray report noted minimal 
degenerative interarticular joint disease of the right knee 
with the remainder appearing within normal limits. 

A January 1999 VA examination report noted that the Veteran 
had medial and lateral laxity of the knees, left greater than 
the right, and which was slight.  

A December 2001 examination report noted that the bilateral 
lower extremities demonstrated decreased range of motion in 
flexion and extension.  The Veteran was noted to have a 
positive antalgic gait.  

Treatment records dated throughout the applicable period show 
complaints of knee pain and the use of a cane.  Additionally, 
a September 2001 record noted a decreased in range of motion 
and a January 2002 record noted that the knees exhibited full 
range of motion.  An October 2003 VA treatment record noted 
arthritis in the knees without trauma, joint swelling, 
redness, or tenderness.  There was limitation in range of 
motion.  A June 2004 VA treatment record noted that there was 
no edema, but positive crepitus sensations in both knees.  

Based upon the evidence of record, the Board finds that the 
Veteran's right knee disability does not warrant a higher 
disability rating under DC 5257.  As noted above, in order to 
warrant a higher disability rating, the Veteran must have 
knee impairment with moderate recurrent subluxation or 
lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  In this case, there is no evidence that 
the symptoms of the Veteran's right knee resulted in moderate 
recurrent subluxation or lateral instability.  He wore a knee 
brace, used a cane, and demonstrated laxity.  However, he 
specifically denied recurrent subluxation and no instability 
was found on examination.  Therefore, the Veteran's right 
knee disability does not meet the criteria for a higher 
disability rating under DC 5257.  38 C.F.R. § 4.71a, DC 5257.

The Board has considered rating the Veteran's service-
connected right knee disability under other diagnostic codes 
in order to provide him with the most beneficial rating 
available.

Limitation of motion is rated under DCs 5260 and 5261.  
Pursuant to DC 5260, a 20 percent disability rating is 
warranted when flexion is limited to 30 degrees, a 10 percent 
disability rating is warranted when it is limited to 45 
degrees and a noncompensable disability rating is warranted 
when it is limited to 60 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Correspondingly, under DC 6261, a 20 percent 
disability rating is warranted when leg extension is limited 
to 15 degrees, a 10 percent disability rating is warranted 
when it is limited to 10 degrees, and a noncompensable 
disability rating is warranted when it is limited to 5 
degrees.  38 C.F.R. § 4.71a, DC 5261.  Standard range of 
motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  If the 
evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.  
See supra VAOPGCPREC 9-04.

The Veteran has not had limitation of motion of his right 
knee that would be compensable, or meet the criteria for at 
least a 10 percent disability rating, under DCs 5260 or 5261 
at any time over the applicable period.  While decreased 
range of motion has been noted at times, those actual ranges 
of motion have not been quantified.  For the most part, it 
has been noted that the Veteran has full range of motion and 
as such, the Veteran's right knee disability would not 
warrant disability ratings based on limitation of extension 
or flexion under DCs 5260 or 5261.

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The evidence specifically noted that 
there was no limitation resulting from pain or fatigue; 
therefore, there is no probative evidence that the right knee 
is limited in motion to warrant a rating in excess of the 
current 10 percent evaluation.  See supra 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board further finds that, since the effective date of 
service connection until July 2, 2004, there were no distinct 
periods of time during which the Veteran's right knee was 
more than 10 percent disabling.  He is accordingly not 
entitled to receive a "staged" rating.  Fenderson, supra.

From July 2, 2004 for the Right Knee

From July 2, 2004, the Veteran's right knee has been assigned 
a 20 percent rating  The Board will consider entitlement to 
"staged ratings" in this case.  Fenderson v. West, 12 Vet. 
App. 119 (1999)

On VA examination on July 2, 2004, the examiner noted the 
Veteran's complaints of knee pain.  He denied episodes of 
dislocations, recurrent subluxation or dislocation.  He also 
indicated that he did not have significant flare-ups.  The 
examiner noted that the Veteran ambulated with a cane in his 
right hand with an antalgic gait favoring the bilateral lower 
extremities.  Range of motion of each knee was 0 to 130 
degrees, with painful motion noted with use.  The Veteran had 
constant pain, which he rated as an 8 out of 10.  He had 
significant crepitus of the patellofemoral joint with range 
of motion testing.  There was no evidence of effusion, 
subluxation, or instability; the knees were stable with varus 
and valgus stress.  The Veteran had a negative anterior and 
posterior drawer at 30 and 90 degrees respectively, and no 
pain along the medial or lateral joint line.  He had 
tenderness along the medial and lateral undersurface of the 
patellar facets and a positive patellar grind test.  On 
strength testing, the bilateral lower extremities were 4+/5; 
reflexes were symmetric at 2/4; and skin, sensation, and 
pulses were intact to the bilateral lower extremities.  
Radiographic examinations showed a small spur on the lateral 
patellar, the patellofemoral joint space and tibiofemoral 
joint space were both well maintained, and there was no 
evidence of bony fractures or avulsions.  He had mild 
weakness of the lower extremities and showed some limited 
endurance secondary to his pain and inability to walk 
successfully.  During the examination, the Veteran did not 
exhibit any evidence of incoordination.    

VA treatment records dated throughout the period show that 
the Veteran used a cane, experienced knee pain and stiffness, 
and had bilateral chondromalacia and degenerative joint 
disease of the knees.  Also, a July 2004 VA knee x-ray showed 
normal knees and patella bilaterally.  A December 2004 record 
noted that there was no knee tenderness.  A March 2005 record 
noted that the Veteran complained of severe sharp pain in the 
knee (left greater than right), buckling at times and 
stiffness, but without swelling or trauma.  A June 2005 MRI 
of the right knee was basically unremarkable without 
significant loss of patellar articular cartilage and there 
was no significant joint fluid.  Evaluation of the knee at 
that time revealed no significant effusion or instability.  
An August 2007 record noted that the Veteran had full range 
of motion of all extremities and there was no tenderness or 
deformities.  

Based upon the evidence of record, the Board finds that at 
the Veteran's right knee disability does not warrant a higher 
disability rating under DC 5257.  As noted above, in order to 
warrant a higher disability rating of 30 percent, the Veteran 
must have knee impairment with severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  In this 
case, there is no objective evidence of any subluxation or 
lateral instability.  While the Veteran complained of 
instability, on objective testing there were no findings of 
significant subluxation or instability.  Therefore, the 
Veteran's right knee disability does not meet the criteria 
for a higher disability rating under DC 5257.  38 C.F.R. § 
4.71a, DC 5257.

The Veteran has not had limitation of motion of his right 
knee that would be compensable, or meet the criteria for at 
least a 10 percent disability rating, under DCs 5260 or 5261 
at any time over the applicable period.  See 38 C.F.R. § 
4.71a, DCs 5260, 5261.  He has demonstrated nearly full, if 
not full, range of motion.  Therefore, the Veteran's right 
knee disability would not warrant disability ratings based on 
limitation of extension or flexion under DCs 5260 or 5261.

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  While he has had some limited 
endurance, there was no incoordination.  Also, the Veteran 
specifically denied having significant flare-ups.  In any 
case, there is no probative evidence that the right knee is 
limited in motion to warrant a rating in excess of the 
current 20 percent evaluation.  See supra 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Prior to July 2, 2004 for the Left Knee

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

For the period prior to July 2, 2004, the Veteran has been 
assigned a 10 percent rating for chondromalacia of the left 
knee.  The relevant evidence for this period includes a 
February 1998 x-ray report showing a normal left knee with 
normal mineralization and alignment, and no apparent joint 
effusion or abnormal periarticular calcifications.   

On VA examination in May 1998 for the right knee, the 
examiner observed that the Veteran walked with a limp to the 
left.  There was no deformity to the knees, discoloration, 
edema, effusion, or atrophy.  Mild crepitus; medial and 
lateral laxity, left greater than the right; and positive 
anterior Drawer sign to the left were noted.  Range of motion 
was 0 to 140 degrees bilaterally with no limitation resulting 
from pain or fatigue.  There was also no evidence of painful 
motion, edema, or ankylosis. 

A January 1999 VA examination report noted that the Veteran 
had medial and lateral laxity of the knees, left greater than 
the right, and which was slight.  

A December 2001 examination report noted that the bilateral 
lower extremities demonstrated decreased range of motion in 
flexion and extension.  The Veteran was noted to have a 
positive antalgic gait.  

Treatment records dated throughout the applicable period show 
complaints of knee pain.  Additionally, a September 2001 
record noted decreased range of motion and a January 2002 
record noted that the knees exhibited full range of motion.  
An October 2003 VA treatment record noted arthritis in the 
knees without trauma, joint swelling, redness, or tenderness.  
There was limitation in range of motion.  A June 2004 VA 
treatment record noted that there was no edema and peripheral 
pulses were 2+ with positive crepitus sensations in both 
knees.  

Based upon the evidence of record, the Board finds that the 
Veteran's left knee disability does not warrant a higher 
disability rating under DC 5257.  As noted above, in order to 
warrant a higher disability rating, the Veteran must have 
knee impairment with moderate recurrent subluxation or 
lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.  In this case, while he demonstrated 
laxity, there is no evidence that the symptoms of the 
Veteran's left knee resulted in moderate recurrent 
subluxation or lateral instability. Therefore, the Veteran's 
left knee disability does not meet the criteria for a higher 
disability rating under DC 5257.  38 C.F.R. 
§ 4.71a, DC 5257.

Arthritis was not exhibited on radiographic testing, and the 
Veteran did not exhibit limitation of motion of his left knee 
that would be compensable, or meet the criteria for at least 
a 10 percent disability rating, under DCs 5260 or 5261 at any 
time over the applicable period.  While decreased range of 
motion has been noted, those actual ranges of motion have not 
been quantified.  For the most part, it has been noted that 
the Veteran has had full range of motion and as such, the 
Veteran's left knee disability would not warrant disability 
ratings based on limitation of extension or flexion under DCs 
5260 or 5261.

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  The evidence specifically noted that 
there was no limitation resulting from pain or fatigue; 
therefore, there is no probative evidence that the right knee 
is limited in motion to warrant a rating in excess of the 
current 10 percent evaluation.  See supra 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
 
Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

From July 2, 2004 for the Left Knee

For the period from July 2, 2004, the Veteran's left knee 
disability has been assigned a 20 percent rating.  The Board 
will consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 

On VA examination on July 2, 2004, the examiner noted the 
Veteran's complaints of knee pain.  He denied episodes of 
dislocations, recurrent subluxation or dislocation.  He also 
indicated that he did not have significant flare-ups.  The 
examiner noted that the Veteran ambulated with a cane in his 
right hand with an antalgic gait favoring the bilateral lower 
extremities.  Range of motion of the bilateral knee was 0 to 
130 degrees, with painful motion noted with use.  The Veteran 
had constant pain, which he rated as an 8 out of 10.  He had 
significant crepitus of the patellofemoral joint with range 
of motion testing.  There was no evidence of effusion, 
subluxation, or instability; the knees were stable with varus 
and valgus stress.  The Veteran had a negative anterior and 
posterior drawer at 30 and 90 degrees respectively, and no 
pain along the medial or lateral joint line.  He had 
tenderness along the medial and lateral undersurface of the 
patellar facets and a positive patellar grind test.  On 
strength testing, the bilateral lower extremities were 4+/5; 
reflexes were symmetric at 2/4; and skin, sensation, and 
pulses were intact to the bilateral lower extremities.  
Radiographic examinations showed a small spur on the lateral 
patellar, the patellofemoral joint space and tibiofemoral 
joint space were both well maintained, and there was no 
evidence of bony fractures or avulsions.  He had mild 
weakness of the lower extremities and showed some limited 
endurance secondary to his pain and inability to walk 
successfully.  During the examination, the Veteran did not 
exhibit any evidence of incoordination.    

VA treatment records dated throughout the period show that 
the Veteran used a cane, experienced knee pain and stiffness, 
and had bilateral chondromalacia and degenerative joint 
disease of the knees.  A July 2004 VA knee x-ray showed 
normal knees and patella bilaterally.  A December 2004 record 
noted that there was no knee tenderness.  A March 2005 record 
noted that the Veteran complained of severe sharp pain in the 
knee (left greater than right), buckling at times and 
stiffness, but not swelling or trauma.  A June 2005 MRI of 
the left knee showed some mild patellar tendon tendonitis 
without significant loss of patellar articular cartilage and 
there was no significant joint fluid.  Evaluation of the knee 
at that time revealed no significant effusion or instability.  
Another June 2005 MRI of the left knee noted hyaline 
cartilage at the patellofemoral joint was normal, there was 
no evidence of the chondromalacia patellae, patellar 
retinaculum was intact, a small joint effusion was 
identified, a tear identified in the posterior horn of the 
medial meniscus, lateral meniscus was normal, both cruciate 
ligaments were normal, extensor mechanism was intact, 
increased signal identified within the quadriceps tendons 
could be related to tendinitis, no tear identified, 
collateral ligaments were intact, and no bone marrow edema 
identified.  Impressions of posterior horn medial meniscal 
tear and quadriceps tendinitis were noted.  An August 2007 
record noted that the Veteran had full range of motion of all 
extremities and there was no tenderness or deformities. 

Based upon the evidence of record, the Board finds that the 
Veteran's left knee disability does not warrant a higher 
disability rating under DC 5257.  As noted above, in order to 
warrant a higher disability rating of 30 percent, the Veteran 
must have knee impairment with severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  In this 
case, there is no evidence that the symptoms of the Veteran's 
left knee resulted in any recurrent subluxation or lateral 
instability.  The evidence consistently noted that the 
Veteran did not have significant subluxation or instability.  
Therefore, the Veteran's left knee disability does not meet 
the criteria for a higher disability rating under DC 5257.  
38 C.F.R. § 4.71a, DC 5257.

The Veteran has not had limitation of motion of his left knee 
that would be compensable, or meet the criteria for at least 
a 10 percent disability rating, under DCs 5260 or 5261 at any 
time over the applicable period.  See 38 C.F.R. § 4.71a, DCs 
5260, 5261.  He has demonstrated nearly full range of motion 
and as such, the Veteran's left knee disability would not 
warrant disability ratings based on limitation of extension 
or flexion under DCs 5260 or 5261.

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  While he has had some limited 
endurance, there was no incoordination.  Also, the Veteran 
specifically denied having significant flare-ups.  In any 
case, there is no probative evidence that the right knee is 
limited in motion to warrant a rating in excess of the 
current 20 percent evaluation.  See supra 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has also determined that the Veteran's symptoms 
remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007),



Extraschedular Rating 

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  The May 1998 VA examination report 
specifically indicated that the Veteran's knee disability did 
not interfere with his work.  The Veteran has since claimed 
that his knee disability does in fact interfere with work, 
but has not offered convincing evidence that the disability 
is exceptional beyond the assigned evaluations.  
Nevertheless, the existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).


ORDER

Prior to July 2, 2004, entitlement to an initial rating in 
excess of 10 percent for chondromalacia of the right knee is 
denied. 

From July 2, 2004, entitlement to an initial rating in excess 
of 20 percent for chondromalacia of the right knee is denied. 

Prior to July 2, 2004, entitlement to a rating in excess of 
10 percent for chondromalacia of the left knee is denied. 

From July 2, 2004, entitlement to a rating in excess of 20 
percent for chondromalacia of the left knee is denied. 



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


